Exhibit 10.7
Amendment #7 to Lease
1. Parties.
     This Amendment, dated as of March 11, 2009, is between 400 Minuteman LLC
(“Landlord”), and NaviSite, Inc. (“Tenant”).
2. Recitals.
     2.1 Landlord’s predecessor in interest, 400 Minuteman Limited Partnership,
and Tenant entered into a lease, dated as of May 14, 1999, for space in the
building at 400 Minuteman Road, Andover, Massachusetts (as now or hereafter
amended or extended, the “Lease”). Unless otherwise defined, terms in this
Amendment have the same meanings as those in the Lease.
     2.2 Pursuant to Amendment #6 to Lease, dated as of November 20, 2008,
Tenant agreed (and was permitted) to install the New Chiller and related
Equipment on the Building’s roof. Tenant has not yet begun to install the New
Chiller or the other Equipment, and so has advised Landlord that, to service the
Premises, it wants to temporarily install another 400-ton Trane chiller (the
“Emergency Chiller”) mounted on a flatbed trailer at ground level outside the
Building. Tenant has advised Landlord that the New Chiller will be installed and
the Emergency Chiller removed during 2009. To accomplish this, for good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree and the Lease is amended as follows as of this date,
notwithstanding anything to the contrary:
3. Amendments.
     3.1 Definitions.
           (a) “Temporary Equipment” means the Emergency Chiller, the trailer on
which it will be mounted, and the other equipment and items described in
Exhibit A-7 attached, all associated wiring, pipes, ducts and other equipment
and items now or in the future installed or used in connection with the
installation, operation, maintenance and repair of the Emergency Chiller, and
all replacements thereof.
           (b) “Landscaping” means trees, shrubs and screens to be provided by
Riverside Landscaping or another landscaping contractor approved by Landlord
that will screen the Emergency Chiller from view in a manner satisfactory to
Landlord.
           (c) “Installation and Operation” means the installation, operation,
maintenance, repair, replacement and removal of the Temporary Equipment, and the
installation, maintenance, irrigation, replacement and removal of the
Landscaping.
           (d) “Drawings” means the drawings and specifications listed in
Exhibit B-7 attached, and any additional or modified drawings, plans and
specifications specifically approved or required by Landlord in writing.
     3.2 Installation; Maintenance.
           (a) If and when the Temporary Equipment and the Landscaping are
installed, they will be installed in the locations specified in the Drawings and
Exhibit C-7 attached, diligently and in a good and workmanlike manner, and in
accordance with the Drawings, applicable Laws, the

 



--------------------------------------------------------------------------------



 



Lease (including, without limitation, this Amendment and Section 13 of the
Lease), and Landlord’s scheduling and coordination requirements, which may take
into account, among other things, WSI Corporation’s scheduling and operating
requirements (WSI Corporation is another Building tenant).
           (b) Tenant understands that WSI Corporation uses its space “24/7” for
critical functions, including national TV broadcasts. Thus, in addition to its
other obligations, Tenant will ensure at its cost that the Installation and
Operation do not disrupt or interfere with WSI Corporation’s operations, whether
because of noise, vibration, leaks or otherwise. This may require, for example,
additional weatherproofing and measures to reduce noise or vibration that go
beyond typical installations. Without limiting the generality of Section 3.2(a)
in any way, considering the work scope and the critical nature of the operations
of Tenant and WSI Corporation in the Building: Landlord may control the timing,
means and methods of the Installation and Operation (and may require Tenant to
perform some of the work before or after normal business hours); Landlord may
hire H.F. Lenz and other professionals to review Tenant’s Drawings, meet and
consult with Tenant, and inspect and supervise aspects of the Installation and
Operation, and if so Tenant will pay their reasonable out-of-pocket fees and
expenses (not to exceed $2,000 for the initial installation) within 15 days
after invoices are submitted; and Landlord’s or its Affiliates’ or
professionals’ review, inspections, supervision, approval, modification or
rejection of the Drawings, any means or methods, or any other aspect of the
Temporary Equipment or the Installation and Operation are solely for Landlord’s
benefit, will not be deemed a representation or warranty as to safety, efficacy,
adequacy, effectiveness, compliance or other matters or a waiver of any of
Tenant’s Liabilities, require Landlord to notify, act or respond in any manner,
or permit Tenant or its Affiliates, clients or co-locators to make any claims
against Landlord or its Affiliates or professionals (and all such claims are
hereby waived).
           (c) Tenant will be solely responsible at its cost for: the Temporary
Equipment, the Landscaping, the Installation and Operation and all required
permits and approvals; and providing “as-built” plans within 30 days after the
Temporary Equipment is installed. But Landlord reserves the right at Tenant’s
cost and risk to perform any aspects of the Installation and Operation that
affect the Building’s structure or that tie into the Building’s Systems and
Equipment, or that involve the Landscaping, and Tenant will pay Landlord’s
reasonable out-of-pocket costs incurred within 30 days after invoices are
submitted. Tenant will not remove the Landscaping unless it promptly replaces it
or Tenant also removes the Temporary Equipment at the same time. All repairs and
replacements will be of at least equivalent quality and specifications.
           (d) Tenant will take all necessary steps to minimize, but will be
solely responsible for and promptly repair at its cost to Landlord’s reasonable
satisfaction, any damage caused by or arising from or in connection with the
Temporary Equipment, the Landscaping or the Installation and Operation and
restore affected areas to their prior condition.
     3.3 Removal of Temporary Equipment. Tenant understands that Landlord
considers the Emergency Chiller and the other Temporary Equipment an eyesore
that materially diminishes the Project’s and Minuteman Park’s value and
attractiveness to other tenants, and so Landlord wants them removed as quickly
as possible. Thus Tenant will remove the Temporary Equipment and the Landscaping
and repair any resulting damage and restore affected areas before the “Removal
Date,” which is the earlier of: December 31, 2009; or seven months after the New
Chiller first appears at the Project. The Removal Date is material to Landlord,
and so if Tenant fails to remove, repair and restore as required, in addition to
any other amounts owed by Tenant under the Lease Tenant will pay Landlord the
following amounts for each day thereafter until Tenant has done so: $1,000 per
day

- 2 -



--------------------------------------------------------------------------------



 



for each of the first 30 days after the Removal Date; $2,000 per day for each of
the next 30 days; $3,000 per day for each of the next 30 days; and $5,000 per
day thereafter. (A partial day is deemed to be a “day” for these purposes.) Time
is of the essence in this Amendment. These per diem amounts will be payable by
Tenant weekly in arrears without further notice or bills, although Landlord may
deliver further notices or bills if it wishes to. The parties understand that it
would be difficult to precisely determine Landlord’s actual damages under these
circumstances, so these per diem amounts are agreed to be a reasonable forecast
of damages under the circumstances and not a penalty, and will be considered
liquidated damages for Tenant’s failure to perform as and when required.
     3.4 Liability. As a material inducement to Landlord: (a) Tenant and its
Affiliates waive all claims against Landlord and its professionals and
Affiliates in connection with the Temporary Equipment, the Landscaping and the
Installation and Operation, or any of them, regardless of cause or fault
(including, without limitation, Liabilities arising from or in connection with
damage, breakage, defect or interruption of service, or Landlord’s gross
negligence or willful misconduct); and (b) Tenant will indemnify Landlord and
its professionals and Affiliates from all associated Liabilities (except for
Liabilities directly caused by Landlord’s gross negligence or willful
misconduct).
     3.5 Miscellaneous. All amounts owed by Tenant to Landlord hereunder will be
considered additional rent under the Lease. Without limiting the generality of
Section 3.2(a), Tenant’s contractors and subcontractors at all times will carry
occurrence-based liability insurance in amounts and on policy forms reasonably
satisfactory to Landlord and all other insurance required by the Lease, name
Landlord and its designees as additional insureds and provide complying
certificates of insurance before beginning work. Landlord’s rights and remedies
are cumulative and not exclusive. Tenant agrees that Landlord has fully complied
with its Lease obligations. This Amendment may be executed in counterparts, all
of which together will constitute one agreement. The Lease (including, without
limitation, Amendment #6) is in full force and effect, and except as set forth
in this Amendment it remains unchanged.
IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment #7 as of the date in Section 1 above.

                              NAVISITE, INC.       400 MINUTEMAN LLC
 
                            By:   /s/ Jim Pluntze       By:   Minuteman Master
LLC, Sole Member
 
 
 
Name: Jim Pluntze                             Title: CFO           By:   150
Minuteman Limited Partnership,     Authorized Signature               Managing
Member
 
                                                By:   Niuna-150 Minuteman, Inc.,
                        General Partner
 
                           
 
                      By:   /s/ Martin Spagat
 
                           
 
                          Name: Martin Spagat
 
                          Title: Vice President

- 3 -